Title: From Benjamin Franklin to Jonathan Williams, Jr., 5 February 1777
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Cousin,
Paris, Feb. 5. 1777.
I receiv’d several Letters from you last Night, which I put into Mr. Dean’s Hands, who answers them. I forwarded yours to London; for M. Blount, some time since. Since you are likely to stay at Nantes some time longer, I enclose some Letters receiv’d here for you. [In the margin: I shall enclose the mention’d Letters in one by Mr. Lee.] I think a Connection with Mr. S. might be advantageous to you both, in the way of Business. Besides he is rich, and has handsome Daughters: I know not whether you can get one of them, I only know you may deserve her.
Mr. Lee, in his Way to the South of France, will call at Nantes. He sets out to morrow or next Day, and will take our Dispatches for America. I am, ever, Your affectionate Uncle
B Franklin

Respects to Mr. Gruel, Penet, Rumsey, Morris, Mounandoin [Montaudoüin], and Schweighauser, as you happen to see them.

 
Addressed: A Monsr / Monsieur Williams / chez M. Montandoin / Negociant / à Nantes
Endorsed: Franklin Feb 5 1777
